DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 29 and 33-50 are pending. 
3.	Claims 41-48 remain withdrawn from consideration.
4.	Claims 29, 33-40, 49, and 50 are examined herein.
5.	The rejection of claims 29 and 33-40 under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims. However, the claims are rejected for the reasons set forth below.  The Examiner notes that amending the claims as suggested in the scope of enablement rejection to address the grounds for that rejection, and filing the corresponding terminal disclaimers to resolve the double patenting rejections could help put the application in condition for allowance. 
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
Election/Restrictions
7.	Applicant’s election without traverse of Group I, claims 29 and 33-40 in the reply filed on August 3, 2020 is acknowledged.
Claims 41-48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 3, 2020.
Given that new claims 49 and 50 depend from clams 29 and 36 and would have been included with the elected group, they are examined herein.
Claim Rejections - 35 USC § 112 - Indefiniteness
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “essentially” renders the claims indefinite.  The specificaiton and the originally filed claims use the term in the phrase “essentially weed-free” but do not define or clarify it.  One of ordinary skill in the art would not be readily apprised of its meaning.  For example, it is unclear what amount of weeds the language allows to be present in the claimed hay in order for it to still be considered essentially weed free.  The metes and bounds are thus unclear.  

Claim Rejections - 35 USC § 112 - Scope of Enablement
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 29, 33-40, 49, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for glyphosate tolerant alfalfa plants of transgenic events J-101 and J-163, which events were produced using the expression vector pMON20998, does not reasonably provide enablement for the invention as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 

Applicant teaches using the expression vector called pMON20998 to transform alfalfa plants and subsequently selecting among the resultant plants two transformation events, terms J-101 and J-163 in the specification (paragraph spanning pages 18-19 and Example 1).  Applicant teaches that SEQ ID NO: 1 and 2 represent 18-mer nucleic acid sequences that encompass the 3’ and 5’ junction sites between the transgene insert of event J-101 and the native alfalfa genome, and include 9 nucleotides on each side of the junction.  Applicant teaches that SEQ ID NO: 5 and 6 represent the corresponding sequences for event J-163.  These sequences thus characterize the unique and unpredictable location at which the transgenes of pMON20998 became incorporated, resulting in said two events (see Example 2).  
Applicant does not teach how to make or use any other glyphosate tolerant alfalfa plants comprising the expression cassette of pMON20998 and one of SEQ ID NO: 1, 2, 5, or 6.  For example, while one would have been able to make an alfalfa plants comprising pMON20998 or its expression cassette and further comprising the 18-mer of SEQ ID NO: 1 or any of the other three recited sequences, it is unclear how one would be able to use such a plant.  Although one of ordinary skill in the art would recognize that the individual polynucleotides of SEQ ID NO: 1, 2, 5, or 6 could be used as probes to detect events J-101 or J-163 (see top of page 24), the specification provides no guidance with regard to how one would be able to use a plant comprising any of said 18-mers.  It is noted that the language of claim 29 does not require any 
The teachings of the specification suggest that to the extent that the claims recite glyphosate tolerant plants comprising SEQ ID NO’s 1, 2, 5, and 6, the enablement of the invention is limited to events J-101 and J-163, wherein said SEQ ID NO’s represent integral and inseparable portions of said events (see Examples 1 and 2).  There is no teaching of any plants comprising the expression cassette of pMON20998 and SEQ ID NO: 1, 2, 5, or 6 in any context other than the configuration found in said two events.  It would thus be unpredictable to attempt to practice the instant invention through the full scope of its claims. 
	It is noted that amending the claims to clearly require the configuration between the transgenic insert from pMON20998 and SEQ ID NO: 1, 2, 5, and 6, which configuration reflects the structure of events J-101 and J-163 could potentially overcome this rejection.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claim 29 and 33-40 remain and claims 49 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of 
The instant application is directed to an alfalfa plant, seed, or plant part comprising the expression cassette of pMON20998 and comprising SEQ ID NO: 1, 2, 5, or 6, or to hay obtained from said plant.  The specification teaches that pMON20998 was used to produce transgenic events J-101 and J-163, and thus incorporates the expression cassette of that vector. The specification teaches that SEQ ID NO: 1, 2, 5, and 6 encompass unique junction regions of events J-101 and J-163 (see page 18, Fig. 7, and Example 1).  
The claims of the co-pending applications are directed to plants, seeds, plant parts and method of using thereof, of alfalfa varieties, which varieties comprise event J-101; and to commodity products obtained from said plants (see paragraphs 0017-0018 of each of the co-pending application).  Thus, the individual plants of the co-pending applications represents a species of the genus encompassed by the instant claims and, as a results, make the instantly claimed invention obvious.  It is noted that hay is a commodity product routinely obtained from alfalfa plants. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claims 29 and 33-40 remain and claims 49 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of each of the following U.S. Patent No’s: No.10,779,504; 10,772,282; 10,779,503; 10,736,297; 
The instant application is directed to an alfalfa plant, seed, or plant part comprising the expression cassette of pMON20998 and comprising SEQ ID NO: 1, 2, 5, or 6, and to hay obtained from said plant.  The specification teaches that pMON20998 was used to produce transgenic events J-101 and J-163, and thus incorporates the expression cassette of that vector. The specification teaches that SEQ ID NO: 1, 2, 5, and 6 encompass unique junction regions of events J-101 and J-163 (see page 18, Fig. 7, and Example 1).  
The claims of each of the patents are directed to plants, seeds, plant parts and method of using thereof, of alfalfa varieties, which comprises event J-101 (see col. 4 of each patent).  Thus, the plant of the above patents represents a species of the genus encompassed by the instant claims and, as a results, make the instantly claimed invention obvious. 
Conclusion
15.	No claims are allowed
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662